Citation Nr: 1009129	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  00-22 833A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including in the knees, lumbar spine, 
cervical spine, shoulders, and hands.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, allegedly the result of exposure to asbestos and/or 
smoke, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
December 1967, from March 1968 to March 1974, and from 
February 1976 to November 1985.

This appeal to the Board of Veterans' Appeals (Board) stems 
from several rating decisions prior to and since December 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In that December 1997 decision, the RO denied service 
connection for several disabilities - including a 
respiratory disorder manifested by shortness of breath and 
said to be a residual of exposure to smoke.  In a prior June 
1986 rating decision, however, the RO already had denied 
service connection for a respiratory disorder, albeit 
premised on a different theory that the disorder instead was 
due to exposure to asbestos.  The Veteran had been 
appropriately notified of that earlier June 1986 decision, 
including apprised of his appellate rights in a July 1986 
letter, but he had not appealed that decision within one year 
of receiving notification of it, so that decision had become 
final and binding on him based on the evidence then of record 
and not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d); 20.302, 
20.1103.  So he first needed to submit new and material 
evidence to reopen this claim before having it readjudicated 
on its underlying merits.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  In Ashford v. Brown, 10 Vet. App. 120 
(1997), the United States Court of Appeals for Veterans 
Claims (Court/CAVC) held that when, as here, a Veteran 
attempts to reopen a claim by bringing a new etiological 
theory for the causation of his disease than that which was 
previously addressed in an earlier final denial, the new 
theory of causation does not itself constitute a new claim, 
obviating the necessity of presenting new and material 
evidence for that same claim.  See also Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  See, too, Robinson v. Mansfield, 
21 Vet. App. 545 (2008), aff'd on other grounds in Robinson 
v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that 
separate theories in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
benefits for that disability).  

Thus, the Veteran's theory that his respiratory disorder is 
due to exposure to smoke rather than asbestos is not a basis 
for adjudicating this claim on its underlying merits without 
first determining whether there is new and material evidence 
to reopen this claim.  And since the Board is reopening and 
remanding this claim for additional evidentiary development, 
the Veteran has not been prejudiced by this approach.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

It further deserves mentioning that the Veteran's original 
appeal included many other claims that have since been 
adjudicated or withdrawn.  For example, the December 1997 
rating decision also denied claims for service connection for 
headaches with dizziness, a heart disability, hemorrhoids, a 
testicular disability, tuberculosis, hypertension, as well as 
claims for increased ratings for right ear hearing loss, a 
musculoskeletal disability involving his right elbow, and a 
10 percent rating under 38 C.F.R. § 3.324 (2009) based on 
multiple noncompensable, service-connected disabilities.  In 
November 1999, the RO also denied service connection for 
posttraumatic stress disorder (PTSD) and depression.

During the lengthy appeal process, however, the RO has since 
granted service connection for headaches, tinnitus, a heart 
disorder (hypertensive cardiomyopathy with atrial 
fibrillation), hypertension, and PTSD.  And since the Veteran 
did not appeal the ratings or effective dates assigned for 
those several disabilities, those claims are no longer at 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(indicating he must separately appeal these "downstream" 
issues).  In addition, the grant of service connection for 
PTSD also resolved the claim for service connection for 
depression since there is no indication the Veteran intends 
to pursue a distinct claim for depressive disorder.  Also, 
since he now has a compensable rating for his service-
connected disabilities, his claim for a 10 percent rating 
pursuant to 38 C.F.R. § 3.324 for multiple, noncompensable 
service-connected disabilities is moot.



In January 2006, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, to 
schedule the Veteran for an RO hearing.  That hearing was 
held before a local Decision Review Officer later that same 
month, at which time the Veteran withdrew his appeal for 
service connection for tuberculosis, claimed as a positive 
purified protein derivative (PPD) test.  See 38 C.F.R. § 
20.204 (2009).

In October 2006, the RO also granted an increased rating to 
10 percent for the Veteran's service-connected epicondylitis 
of the right elbow.  And he has since indicated that he is 
satisfied with this rating and, therefore, withdrew his 
appeal of this claim.  Id; See also AB v. Brown, 6 Vet. App. 
35-38-39 (1993) (indicating it is presumed a Veteran is 
seeking the highest possible rating unless he expressly 
indicates otherwise).

In an October 2007 decision, the Board denied service 
connection for hemorrhoids, a testicular disorder, and a 
compensable rating for bilateral hearing loss, 
thereby resolving the appeal of those claims as well.  But 
the Board remanded the claims that remain for multiple-joint 
arthritis and a respiratory disorder due to exposure to 
smoke/asbestos.

As mentioned, however, in this decision the Board is 
reopening the claim for service connection for a respiratory 
disorder on the basis of new and material evidence.  The 
Board is then remanding this claim to the RO, via the AMC, 
for further development before abjudicating this claim on its 
underlying merits.  The Board is also remanding the claim for 
service connection for arthritis of the right knee, in 
particular, prior to adjudication.




FINDINGS OF FACT

1.  The most probative (competent and credible) medical and 
other evidence indicates the arthritis in the Veteran's left 
knee, lumbar spine, cervical spine, and hands initially 
manifested during his military service or is attributable to 
his service.

2.  The degenerative arthritis in his left shoulder and 
calcified tendonitis in his right shoulder, however, were 
first diagnosed many years after service and have not been 
linked by competent evidence to his service.

3.  An unappealed June 1986 rating decision denied the 
Veteran's claim for service connection for a respiratory 
disorder - which, at the time, he was alleging was due to 
asbestos exposure; the RO denied this claim in that decision 
because there was no medical evidence of a then current 
respiratory disorder.

4.  But additional evidence received since that June 1986 
rating decision shows the Veteran has received a diagnosis of 
a respiratory disorder - namely, chronic obstructive 
pulmonary disease (COPD).


CONCLUSIONS OF LAW

1.  Arthritis of the left knee, lumbar spine, cervical spine, 
and hands was incurred in service.  38 U.S.C.A §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  But neither a left nor right shoulder disorder was 
incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).



3.  The June 1986 rating decision that denied service 
connection for a respiratory disorder due to asbestos 
exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

4.  But since new and material evidence has been submitted 
since that June 1986 rating decision, this claim for service 
connection for a respiratory disorder due to exposure to 
asbestos and/or smoke is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant statutes, VA regulations, case 
law, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will obtain; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id., at 486.  

In this decision the Board is granting service connection for 
arthritis of the left knee, lumbar spine, cervical spine, and 
hands.  And as indicated in the INTRODUCTION, the Board is 
remanding the claim for service connection for arthritis of 
the right knee, as well as the claim for service connection 
for a respiratory disorder purportedly due to exposure to 
asbestos and/or smoke.  Hence, the Board need not discuss 
whether there has been VCAA compliance concerning these 
claims because in this decision they either are being granted 
in full or remanded for further development.  A VCAA analysis 
is only required concerning the claim for service connection 
for a bilateral, i.e., left and right shoulder disability, 
including arthritis, as this is the only claim being denied.

Regarding this claim, letters satisfying the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) were sent to the Veteran in December 2001, June 
2006, November 2007, and July 2009.  These letters informed 
him of the evidence required to substantiate this claim, as 
well as of his and VA's respective responsibilities in 
obtaining this supporting evidence.  The June 2006 letter 
also addressed the potential downstream disability-rating and 
effective-date elements of this claim, as required by 
Dingess, supra.

Not all of those notice letters were issued prior to the 
initial adjudication of this claim in December 1997, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But that was because the VCAA did 
not even exist at the time of that initial adjudication, 
since the VCAA was not enacted until November 2000, so about 
three years later.  In Pelegrini II the Court clarified that, 
in these situations, VA need not vitiate the initial decision 
and start the whole adjudicatory process anew, as if the 
initial decision was never issued.  Rather, VA need only 
provide any necessary VCAA notice and then readjudicate the 
claim such at that the intended purpose of the notice is 
served, i.e., not frustrated, and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.  In other words, it must be shown the timing error 
in the provision of the VCAA notice is ultimately 
inconsequential and, therefore, nonprejudicial, i.e., 
harmless error.  See 38 C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO/AMC 
has readjudicated the claim in various supplemental 
statements of the case (SSOCs), the most recent of which was 
issued in October 2009.  This is important to point out 
because the Federal Circuit Court has held that a statement 
of the case (SOC) or a supplemental SOC (SSOC) can constitute 
a "readjudication decision" that complies with all applicable 
due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

So, in conclusion, VA has fulfilled its duty to notify 
obligation.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) 
(indicating that, as the pleading party, it is the Veteran's 
burden, not VA's, to show there is a VCAA notice error and 
that it is prejudicial, i.e., outcome determinative).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of this claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
medical and other records that he and his representative 
identified as relevant to this claim.  The Board also 
remanded this case in October 2007 to obtain records from the 
Social Security Administration (SSA) and to have the Veteran 
examined for a medical nexus opinion concerning whether his 
multiple-joint arthritis, including in his shoulders, is 
related to his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The AMC obtained the requested SSA records, as 
well as this medical nexus opinion concerning the etiology of 
the bilateral shoulder disorder in terms of its potential 
relationship to the Veteran's military service.  The Board 
is thus satisfied there was substantial compliance with its 
October 2007 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.

II.  Service Connection for Arthritis of the Left 
Knee, Lumbar Spine, Cervical Spine, Hands and 
Shoulders

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Stated somewhat differently, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  And evidence relating the current disorder to 
service must be medical unless it concerns a disorder that 
may be competently demonstrated by lay observation.  Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

Certain chronic diseases, such as arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



The Veteran claims that he developed arthritis in multiple 
joints as a result of trauma he sustained during service in a 
motor vehicle accident, a motorcycle accident, several 
personal assaults, and falling off a concrete wall.  After 
carefully reviewing the evidence of record, the Board finds 
that it supports his claim for arthritis in his left knee, 
lumbar spine, cervical spine, and hands.  But the 
preponderance of the evidence is against his claim regarding 
his shoulders.

A.  Left Knee, Lumbar Spine, Cervical Spine, and Hands

The Veteran has satisfied each of the three Hickson 
requirements mentioned concerning his claim for service 
connection for arthritis in his left knee, lumbar spine, 
cervical spine, and hands.  So service connection for 
arthritis in these joints is warranted. 

The first requirement of a current disability has been met 
since an August 2009 VA examination report lists diagnoses of 
arthritis of the left knee, lumbar spine, cervical spine, and 
hands.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it, and that, without this minimum level of 
proof, there can be no valid claim).

The second Hickson requirement has also been met as the 
Veteran's service treatment records show numerous injuries 
involving various parts of his body, but especially including 
his left knee, lumbar spine, and cervical spine.  For 
example:  (i) in November 1965 he was treated for injuries to 
his back, knees, and arms following an automobile accident; 
(ii) in May 1966 he was treated for multiple abrasions and 
scratches following a motorcycle accident; (iii) in 1971 he 
was treated for stab wounds to his abdomen due to an off-base 
altercation; (iv) in June 1981 he was seen for low back pain 
after banging his hip while playing with his child; (v) in 
January 1982 he was treated for bruises on his face and upper 
torso after he reported being beaten with night sticks by 
police officers; and (vi) in March 1982 he was seen for pain 
and limited range of motion of his left arm due to the police 
incident.  

None of the service treatment records suggests that arthritis 
was present at the time in the Veteran's left knee, lumbar 
spine, cervical spine, or hands, nor was arthritis diagnosed 
during the one-year presumptive period after his military 
service ended.  Nevertheless, these records concerning his 
service do confirm that he sustained significant and repeated 
trauma to various parts of his body during his 19 years of 
active military service.  Hence, there were relevant injuries 
during his service to his left knee, lumbar spine, and 
cervical spine - albeit not necessarily to his hands, 
but even that is not dispositive of his claim.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).

And lastly, the third and final Hickson requirement has been 
satisfied since there is medical evidence of a nexus, i.e., 
link or relationship between the Veteran's injuries in 
service and the current diagnoses of arthritis affecting his 
left knee, lumbar spine, cervical spine, and hands.  This 
last Hickson requirement has been satisfied by medical nexus 
opinions contained in the August 2009 VA examination report.  
Based on a review of the claims file for the pertinent 
medical and other history, as well as an objective physical 
examination of the Veteran, this VA compensation examiner 
concluded that it "is as least as likely as not (50/50 
probability)" that the arthritis affecting the Veteran's 
left knee, lumbar spine, cervical spine, and hands was 
"caused by or a result of military service."  In support of 
this opinion, this VA examiner commented that "[t]he Veteran 
was exposed to multiple episodes of trauma during his 
military career."

The Board finds this medical opinion to be persuasive since 
it was based on the relevant facts gleaned from the 
examiner's review of the claims file and has not been 
contradicted by any other medical professional.  In other 
words, the examiner applied valid medical principles to the 
facts of this case in determining that the arthritis 
affecting the Veteran's left knee, lumbar spine, cervical 
spine and hands is related to the several documented injuries 
he sustained while in the military.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board is aware that the examiner's rationale in support 
of his favorable opinions was rather vague and failed to 
address the fact that arthritis was not diagnosed until many 
years after service and that the Veteran also has suffered 
several post-service, intercurrent injuries.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).  Nevertheless, the VA examiner did 
provide some explanation for his conclusions, mainly citing 
the numerous instances of injury during the Veteran's 
military service as just as likely as not causes of his 
current disability.  See Nieves-Rodriguez, 22 Vet App at 298 
(holding that a medical opinion that contains only data and 
conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion is derived.)  
Moreover, as the Court held in Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Board may not disregard a favorable 
medical opinion solely on the rationale that it was based on 
or influenced by a history given by the Veteran.  Rather, as 
the Court explained further in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements, to the 
extent the VA compensation examiner may have done this in 
addition to independently reviewing the file, renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

Given the evidence presented, it is simply impossible for the 
Board to differentiate the extent of the arthritis currently 
affecting the Veteran's left knee, lumbar spine, cervical 
spine and hands that is due to his several injuries during 
service versus the several others since.  And in this 
situation, he is given the benefit of the doubt that his 
disability in these areas is at least partly due to the 
several injuries in service.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


B.  Bilateral (Left and Right) Shoulder Disorder

Unlike the claims just adjudicated, the Board finds no basis 
to grant service connection for any disability, including 
arthritis, involving either shoulder.  

The August 2009 VA examination report lists diagnoses of 
degenerative arthritis of the left shoulder and calcified 
tendonitis of the right shoulder.  Several VA treatment 
records, including one dated in November 2004, also list a 
diagnosis of osteoarthritis of both shoulders.  Thus, the 
Veteran has met the first element of a current disability 
involving both shoulders.  See Hickson and Brammer, both 
supra.  

But service connection for this disability is not warranted 
because no competent medical nexus evidence relates this 
disability involving either shoulder to the Veteran's 
military service - including specifically to the several 
injuries mentioned while in service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Although, as mentioned, the Veteran sustained several 
injuries during service, none of his service treatment 
records makes any reference to any injury specifically 
involving either shoulder - either in the way of a relevant 
subjective complaint (e.g., symptom) of objective clinical 
finding such as a pertinent diagnosis.  For example, he was 
treated for epicondylitis of the right arm following the 1965 
motor vehicle accident, for which service connection already 
has been established; however, neither shoulder was 
identified in these treatment records.  Hence, the service 
treatment records do not support the claim with respect to 
either shoulder.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

There also is no evidence that arthritis was present in 
either shoulder within one year of his separation from active 
duty, to otherwise warrant presuming this condition was 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Indeed, the first complaints of shoulder problems were not 
documented until many years after the Veteran had left the 
military.  See Maxson, supra.  In this regard, a November 
1996 VA treatment record notes his complaints of pain and 
stiffness in his neck and shoulders.  The only diagnosis at 
that time, however, pertained to his cervical spine (which 
the Board has just service connected in the preceding 
discussion).  VA treatment records dated in 2000 began 
listing a diagnosis of impingement sydrome of the right 
shoulder, but which the Veteran himself attributed to a 
civilian on-the-job injury in 1998.  Thus, these records 
indicate his bilateral shoulder disability is unrelated to 
his military service and instead, at least to this extent, 
due to this intercurrent work-related injury many years after 
service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

A July 2004 VA treatment record lists a diagnosis of 
degenerative osteoarthritis, service-related, of both 
shoulder joints.  At first glance, the phrase "service-
related" would appear to support the Veteran's claim that 
his bilateral shoulder disability was incurred in service.  
But there is no indication that this supposed correlation was 
based on any relevant facts or analysis of the evidence, 
since there is no supporting rationale.  So this opinion, to 
the extent one can call it that, does not have the proper 
factual foundation and predicate in the record.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  In Nieves, the Court held that a medical opinion 
that contains only data and conclusions is not entitled to 
any probative weight.  See Nieves-Rodriguez, 22 Vet App at 
298.  Hence the phrase "service-related" has no persuasive 
value in this case because the clinician offered no rationale 
to indicate the osteoarthritis is actually related to the 
Veteran's military service.



Moreover, in contrast, the August 2009 VA examination report 
addresses this critical nexus element based on a review of 
the relevant facts and is supported by sound rationale.  As 
noted, this report lists diagnoses of degenerative arthritis 
of the left shoulder and calcified tendonitis of the right 
shoulder.  But, after reviewing the claims file, this 
examiner concluded these disabilities are "less likely than 
not (less than 50/50 probability) caused by or a result of 
military service."  In explaining the medical basis and 
rationale of this conclusion, this examiner pointed out 
"[t]he Veteran has a history of multiple traumatic injuries 
from his time in the service[;] however[,] his main 
complaints began after his service career."  This opinion 
appears to be partially based on the Veteran's admission that 
he had first noticed right shoulder pain in 1999 after moving 
a cart full of food while at work.  And he reportedly had 
first noticed left shoulder pain even more recently, in 2005 
or 2006, so even further removed from his military service.

Since this VA compensation examiner's unfavorable opinion is 
based on a review of the pertinent medical history, an 
objective clinical evaluation, is consistent with the other 
evidence of record, and is supported by sound medical 
rationale, it provides compelling evidence against the 
Veteran's claim concerning his bilateral shoulder disability.  
Simply stated, this VA examiner applied valid medical 
analysis to the significant facts of this case in reaching 
his conclusion that the Veteran's bilateral shoulder 
disability is unrelated to his military service.  Nieves-
Rodriguez, 22 Vet App at 297; see also Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position).

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements, including testimony 
presented during his January 2006 hearing.  He is competent, 
even as a layman, to attest to factual matters of which he 
has 
first-hand knowledge, e.g., experiencing pain and discomfort 
in his shoulders.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).



The Federal Circuit Court has held that lay evidence is one 
type of evidence that must be considered, and that competent 
lay evidence can be sufficient in and of itself.  See 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  See also a similar holding of the Veteran's Claims 
Court in Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, although the Veteran is competent to report that he 
has experienced bilateral shoulder pain since service, the 
Board must still weigh his lay statements against the medical 
evidence of record.  38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

In making this credibility determination, however, the Board 
does not find the Veteran's statements concerning the date of 
onset of his bilateral shoulder pain to be credible since the 
record shows he first reported shoulder pain following a 
civilian work-related injury in 1998, thereby contradicting 
his statements in support of his claim that his pain, 
instead, dates back to his military service - and 
specifically to the rash of injuries he sustained in service.  
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd 
per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also 
Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  



It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to 
be incredible because they are inconsistent with the other 
evidence of record, which fails to show complaints, much less 
treatment, for any shoulder problems until many years after 
his military service had ended.   

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows the 
Veteran's bilateral shoulder disability was first identified 
approximately thirteen years after his separation from active 
duty, than his unsubstantiated lay allegations to the 
contrary in support of his claim.  Consequently, the Board 
finds that the preponderance of the evidence is against 
his claim of entitlement to service connection for a 
bilateral shoulder disability, to include arthritis.  
Accordingly, the appeal is denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 

III.  Whether there is New and Material Evidence to 
Reopen a Claim for Service Connection for a 
Respiratory Disorder, Allegedly due to Exposure to 
Asbestos and/or Smoke

The Veteran is ultimately seeking service connection for a 
respiratory disorder due to claimed exposure to asbestos 
and/or smoke.  However, the Board must first determine 
whether new and material evidence has been submitted since an 
unappealed, and therefore final and binding, June 1986 rating 
decision that earlier considered and denied this claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).



There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 
2000).

VA must analyze the Veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the Veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post- service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).



The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

In January 1986, the Veteran filed a claim for service 
connection for disability due to exposure to asbestos fibers 
in service.  The RO denied his claim in June 1986 since there 
was no evidence of a then current respiratory disorder.  The 
RO notified him of that decision and of his appellate rights 
in a letter dated in July 1986.  But since he made no attempt 
to appeal that decision within one year of being notified of 
it, that decision became final and binding on him based on 
the evidence then of record and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

In June 1997, the Veteran filed another claim for service 
connection for a respiratory disorder - which he described 
as manifested by "shortness of breath."  This was construed 
as a claim for service connection for respiratory disorder 
since "shortness of breath" is merely a symptom of a 
respiratory disorder.  And, as noted in the INTRODUCTION, the 
Board has construed this claim as a petition to reopen his 
previously denied claim for service connection for a 
respiratory disorder due to asbestos exposure.  

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Therefore, the Board 
must determine whether new and material evidence has been 
submitted since the prior, final and binding June 1986 
decision to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring the 
duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  

Since the prior, final and binding June 1986 rating decision, 
the Veteran has submitted additional medical evidence 
indicating he now has the required diagnosis of a respiratory 
disorder - the absence of which was the basis of the prior 
denial in June 1986.  Specifically, a pulmonary function test 
(PFT) in March 2000 resulted in a diagnosis of mild COPD.  A 
more recent August 2009 VA examination also confirmed this 
diagnosis.  



Since these reports were not of record at the time of the 
June 1986 rating decision, and now show the Veteran has a 
respiratory disorder in the form of COPD, these reports are 
both new and material to his claim for service connection 
because they establish an element of the claim - proof of 
current disability, that was missing when the claim was 
previously considered and denied.  See Hodge, 155 F.3d at 
1363 (holding that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim).  See also Evans, 9 
Vet. App. at 284, indicating this newly presented evidence 
need not be probative of all the elements required to award 
the claim, but instead need only be probative as to each 
element that was a specified basis for the last disallowance.

Inasmuch as there is new and material evidence, the claim for 
service connection for a respiratory disorder due to claimed 
exposure to asbestos and/or smoke is reopened.  It is 
important for the Veteran to understand, however, that the 
standard for reopening a claim is relatively low and does not 
necessarily indicate this claim will be ultimately granted.




ORDER

Service connection for arthritis of the left knee is granted.

Service connection for arthritis of the lumbar spine is 
granted.

Service connection for arthritis of the cervical spine is 
granted.

Service connection for arthritis of the hands is granted.

Service connection for a bilateral (left and right) shoulder 
disorder, however, is denied.

The petition to reopen the claim for service connection for a 
respiratory disorder, allegedly the result of exposure to 
asbestos and/or smoke, is granted subject to the further 
development of this claim on remand.


REMAND

The Board finds that additional development of the evidence 
is needed before it can adjudicate the claim for service 
connection for arthritis of the right knee, as well as the 
claim for service connection for a respiratory disorder 
allegedly the result of exposure to asbestos and/or smoke. 

A.  Arthritis of the Right Knee

Records show the Veteran has the required current diagnosis 
of arthritis of the right knee, and that he sustained trauma 
to this knee on several occasions while on active duty in the 
military.  Hence, the Board remanded this claim in October 
2007 with instructions to provide him a VA compensation 
examination to determine "whether it is at least as likely 
as not (i.e., 50 percent or greater probability)" that 
arthritis in any joint, so including in his knees, is related 
to his military service.  
Although the August 2009 VA examination on remand addressed 
the etiology of the arthritis in the Veteran's left knee 
(indeed, provided the basis for the Board granting service 
connection for this knee earlier in this decision), there is 
no mention of his right knee in the report of that 
evaluation.  And in this circumstance, another VA examination 
is required to obtain this additional necessary medical 
comment.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), 
(holding that a remand by the Board imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand).  

And since service connection has now been established for 
arthritis of the left knee and lumbar spine, the examination 
should also address whether the arthritis in the right knee 
was either caused or aggravated by these now service-
connected disabilities.  See 38 C.F.R. § 3.310(a) and (b) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting 
service connection on a secondary basis for disability that 
his proximately due to, the result of, or chronically 
aggravated by a service-connected condition).

B.  Respiratory Disorder

The claim for service connection for a respiratory disorder 
also requires additional development to assist in determining 
its etiology.  One of the Veteran's theories is that he 
developed a respiratory disorder as a result of asbestos 
exposure in service.  And evidence confirms he was exposed to 
asbestos from pipe insulation during his periodic duty in a 
shipyard.  He was therefore placed in the Navy Asbestos 
Medical Surveillance Program.  

Another theory presented by the Veteran is that he was 
exposed to smoke for many weeks following a fire while aboard 
a ship, and that he was also exposed to 
second-hand cigarette smoke in service.  The record shows he 
may have had brief exposure to smoke from a fire while aboard 
the USS Wood Country.  The Deck Log from that ship revealed 
that a fire occurred at 23:40 hours (11:40 p.m.) in the 
exhaust manifest of one of the engine rooms.  But that fire 
was extinguished by 23:43 hours (11:43 p.m.), so just three 
minutes later.

It has not been determined, nor probably could it ever be, 
whether and to what extent the Veteran may have been exposed 
to second-hand cigarette smoke while in service as opposed to 
during the many years prior to and since his service.

In any event, an asbestos/respiratory examination in service 
following his exposure to asbestos revealed no abnormalities.  
Moreover, although treated for occasional upper respiratory 
infections and colds during service, none of his service 
treatment records mentions any resultant chronic or 
associated respiratory disorder.  In fact, it was not until 
years later that a chronic respiratory was first diagnosed.  

X-rays taken in July 2004 found chronic interstitial changes 
in the lung bases.  A November 2004 evaluation report 
revealed vocational, intermittent dyspnea with palpitations.  
In September 2006, a VA physician interpreted a PFT and 
computerized tomography (CT) scan as normal, with no evidence 
of asbestos-related parenchymal or pleural disease; the 
assessment was simply dyspnea, with undetermined etiology.  A 
July 2006 VA examination report also lists a diagnosis of 
COPD, but with no opinion concerning the etiology or date of 
onset.  

In light of these findings, the Board's October 2007 remand 
specifically directed that the Veteran be afforded a VA 
examination for a medical nexus opinion to determine 
"whether it is at least as likely as not (i.e., 50 percent 
or greater probability)" that [any] diagnosed [respiratory] 
condition(s) is/are etiologically related to military service 
. . ."  The above-mentioned August 2009 VA examination 
report lists a diagnosis of COPD.  Unfortunately, though, the 
examiner was unable to answer the question concerning the 
likelihood that it is related to the Veteran's military 
service.  Instead, this examiner simply noted, "I cannot 
resolve this issue without resort to mere speculation."

Statements like this from doctors or examiners that are, for 
all intents and purposes, inconclusive as to the origin of a 
disorder cannot be employed as suggestive of a linkage 
between the disorder and the Veteran's military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  


Instead, opinions like this amount to "nonevidence," neither 
for nor against the claim, because service connection may not 
be based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

The Board, however, believes there should be more concerted 
effort to try and answer this determinative question of 
causation prior to readjudicating this claim on its 
underlying merits.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (indicating that VA should obtain a medical nexus 
opinion when necessary to decide a claim).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of the arthritis in his right 
knee.  [Note:  the prior VA compensation 
examination in August 2009 only addressed 
the etiology of the arthritis in the left 
knee, but an opinion is also needed 
concerning the right knee.]  This 
examination should include any necessary 
diagnostic testing or evaluation.  Based 
on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
it is at least as likely as not (50 
percent probability or greater) that the 
arthritis in the Veteran's right knee is:  
(a) proximately due to or chronically 
aggravated by the now service-connected 
arthritis in his left knee and/or lumbar 
spine, such as from having to compensate 
with his gait, etc., or (b) directly 
related to the several incidents of trauma 
to his right knee while in service.  The 
examiner must discuss the medical 
rationale of the opinion, regardless of 
whether it is favorable or unfavorable.  

2.  Also refer the Veteran's claims file 
to an appropriate VA examiner - preferably 
the one who conducted the August 2009 VA 
respiratory examination, if available, 
to try as best possible to determine the 
etiology of the Veteran's COPD - but 
specifically in terms of whether it is 
attributable to his military service and, 
in particular, to the exposure to asbestos 
and smoke alleged.  If another examination 
is deemed necessary or needed to 
facilitate making this important 
determination, have the Veteran 
reexamined.  All necessary diagnostic 
testing and evaluation should be 
conducted.  In either case, whether 
another examination is needed or not, 
the commenting physician is asked to 
review the claims file for the pertinent 
history and to make every concerted effort 
to provide this requested opinion on 
whether it is at least as likely as not 
(50 percent probability or greater) the 
Veteran's COPD is related to his military 
service, and again, specifically to his 
confirmed exposure to asbestos and the 
relatively brief exposure to smoke.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.



3.  Then readjudicate these remaining 
claims for service connection for 
arthritis of the right knee and for a 
respiratory disorder due to exposure to 
asbestos and/or smoke in light of the 
additional evidence.  If either claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


